Citation Nr: 0018797	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The veteran and her VA counselor.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Court of Veterans (VA) Regional Office (RO).  
In her statements to the RO, the veteran makes reference to 
headaches that she associates to her post-traumatic stress 
disorder (PTSD).  In this regard, the undersigned must note 
that the claim of entitlement to service connection for 
headaches on a secondary basis is not before the Board at 
this time.  If the veteran wishes to pursue such a claim, she 
should initially file such a claim with the RO.  At this 
time, no other issue is before the Board.  See 38 U.S.C.A. 
§ 7105(a) (West 1991).  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to her claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran filed her claim for service connection for 
PTSD in February 1998.  

3.  The medical evidence of record does not demonstrate that 
PTSD causes deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, obsessive rituals which 
interfere with routine activities, intermittently illogical 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
neglect of personal hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed her initial claim seeking service 
connection for PTSD in February 1998.  Prior to that year, 
the veteran had received no treatment for this condition.  At 
this time, she noted treatment at the San Diego, California, 
Vet Center.  In April 1998, the RO received a statement from 
the Vet Center supporting the claim of service connection for 
PTSD.  It was noted that the veteran experienced symptoms 
such as exaggerated startle response, increased arousal, 
insomnia and hypervigilance.  The report indicated that a 
large company that provided technical support to computer 
users employed the veteran.  Her job involved travel to 
different parts of the state.  She worked long hours and, 
other than work, had minimal contacts with people.  The 
condition reportedly caused a severe social impairment.  The 
veteran's Global Assessment of Functioning (GAF) scale was 
found to be 49, indicating serious symptoms or a serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  It was stated that 
this level of disability had existed for many previous years.  

At a VA examination held in April 1998, it was indicated the 
veteran was seeing a psychiatrist for evaluation of 
medication to aid her sleep and to improve her mood.  She had 
been employed "100 %" since service and currently worked as 
a computer administrator.  It was reported that her sleep was 
poor, often broken, averaging 2 to 5 hours per night.  Formal 
mental status testing was essentially normal.  The veteran 
was diagnosed with PTSD and moderate stress associated with 
this disability.  The GAF score was indicated to be 
"fair-60," indicating moderate symptoms.

In a detailed statement from the veteran dated May 1998, she 
related the difficulties associated with PTSD.  They included 
mood swings, some difficulties with concentration, 
difficulties with relationships, occasional anger, insomnia, 
behavioral change, headaches and loneliness.  Progress was 
noted by the veteran through group therapy sessions at the 
Vet Center.  

Service connection was awarded for PTSD, evaluated as 30 
percent disabling, by the RO in September 1998.  In her 
notice of disagreement to this determination, the veteran 
indicated her belief that she was entitled to a higher than 
30 percent rating.  The specific rating the veteran was 
seeking was not indicated at this time.  

In February 1999, the veteran noted her difficulties with 
loneliness, physical contact, or intimacy due to the stressor 
associated with her PTSD.  Difficulties with anger and sleep 
were also noted.  The RO has obtained outpatient treatment 
records regarding treatment of the veteran at the Vet Center.  
A March 1998 examination indicated that her speech was within 
normal limits and her thinking process was coherent and 
logical with no evidence of psychotic symptoms.  Her mood was 
found to be anxious.  Memory and recall were fair.  Judgment 
and insight were also indicated to be fair.  Individual 
psychotherapy treatment indicates poor sleep, difficulty 
controlling anger and depression.  The goals of the treatment 
indicated a decrease in depressive symptoms and a 
stabilization of her mood.  The veteran's GAF score in March 
1998 was 55, indicating serious to moderate symptoms.  Over 
the past year, it was indicated that the condition warranted 
a GAF score of 70, indicating some mild symptoms.  

A review of the treatment records indicates mild to moderate 
difficulties associated with the veteran's PTSD including, 
but not limited to, depression.  

At a hearing held before a hearing officer at the RO in 
February 1999, it was indicated that the veteran has been 
regularly employed for the last 10 years.  The veteran had 
noted periods of time in which she must remove herself from 
her work environment.  The veteran sometimes requires 15 to 
20 minutes of time to "get away."  It was also noted the 
veteran was involved in no social activities whatsoever.  
Difficulty with sleep was also noted.  Extensive use of the 
veteran's sick leave at her place of employment and obsessive 
cleaning was also indicated.  

Testifying on the veteran's behalf was her VA counselor.   
The counselor indicated that she noted some improvement in 
the veteran's condition.  Difficulties associated with the 
trauma that caused the PTSD were noted.  It was reported that 
the veteran lived an isolated life and that she does not 
trust anyone.  When asked by the hearing officer what her 
Global Assessment was, the counselor responded that it was 
"under 50", indicating serious symptoms or a serious 
impairment in social, occupational or school functioning.

In February 1999, the hearing officer determined that he 
veteran was entitled to an increased evaluation for her PTSD.  
In an April 1999 rating determination, the veteran's PTSD was 
increased to 50 percent.  The veteran was notified of this 
determination that month.  It is not entirely clear that the 
veteran is in dispute with this determination.  Written 
argument prepared by the veteran's representative in July and 
October 1999 has been received at the Board.  The October 
1999 argument makes specific reference to the April 1998 
medical report that has been reviewed by the undersigned.  

Analysis

Initially, the Board must note the recent increase in the 
veteran's compensation for PTSD.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Veterans' Claims 
(Court) held that on a claim for an original or an increased 
rating, the claimant would generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
Accordingly, the Board will proceed with the issue of whether 
the veteran is entitled to an increased evaluation for her 
service-connected  PTSD, currently evaluated as 50 percent 
disabling.  

In evaluating this claim, the Board must find that duty to 
assist has been met.  The RO has obtained all pertinent 
medical records and has had the veteran evaluated in order to 
determine the nature and extent of the veteran's service-
connected PTSD.  Accordingly, the Board may proceed with the 
adjudication of the veteran's case.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The VA 
Schedule of Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1999), effective November 
7, 1996.  As the veteran filed a claim for service connection 
for this disability in February 1998, a review of this case 
under the old regulations will not be required.  

In evaluating the veteran's PTSD the Board has noted the use 
of GAF scores in determining the nature and extent of the 
veteran's disability.  The Board finds no prejudice to the 
veteran in using GAF scores in the evaluation of her claim.  
In this regard, it is important to note that the veteran's 
own counselor, testifying on the veteran's behalf in February 
1999, used a GAF score of "under 50" to evaluate the nature 
and extent of the veteran's disability.  The Court has 
addressed the importance of GAF scores.  See, i.e., Richard 
v.  Brown, 9 Vet. App. 266, 267-8 (1996) (where the GAF was 
50 and said to be reflective of a serious impairment under 
the diagnostic criteria).  In Carpenter v. Brown, 8 Vet. App. 
240 (1995), the Court recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the 4th edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM IV) in Carpenter, the Board concludes 
that the GAF score and the meaning of the score may be 
considered without prejudice to the veteran.  Moreover, the 
Hearing Officer provided definitions of GAF scores between 41 
to 50 and 51 to 60 in his decision of February 1999.  A copy 
of that decision was provided the veteran.  Consequently, the 
Board sees no prejudice to the veteran in the Board 
proceeding with the evaluation of this claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

The veteran's GAF scores predominantly indicate moderate to 
serious symptoms.  In this regard, the most favorable 
evidence for the veteran comprises the opinion of the 
veteran's counselor that her symptoms warrant a GAF of 
"under 50" and the veteran's own testimony and statements.  
DSM-IV equates the score with serious symptoms, which is 
consistent with the comments by the examiner regarding the 
veteran's PTSD.  See Carpenter, 8 Vet. App. at 242.  In 
evaluating the counselor's opinion, however, the Board must 
point out that the great bulk of the counselor's testimony 
regarded the pervasive influence of the service-connected 
disability on the veteran's social adjustment.  Likewise, the 
veteran's testimony and statements have focused primarily 
upon the effect of the service-connected disability on her 
social adjustment.  The Board finds all of the evidence as to 
the effect of the service-connected disability on the 
veteran's social life to be credible and compelling.  The 
rating schedule, however, clearly mandates that the 
disability rating must be based fundamentally on the degree 
to which the service connected disability effects industrial 
adaptability.  Thus, the Board is compelled to place emphasis 
upon how the disability affects her ability to work.   

With regard to the effect of the disability on the veteran's 
industrial impairment, the record is undisputed that the 
veteran maintains regular gainful employment and has done so 
essentially since service separation, apart from some 
intervals of school.  The counselor's testimony described one 
episode in which the veteran had anxiety in conducting a 
training session with individual males in an enclosed area, 
but was able to do so once the venue of the training changed 
to an open classroom.  Panic attacks were also reported.  The 
veteran reportedly used all her sick leave in 1998 and had 48 
hours of unpaid time.  She testified that when pressure was 
more than she could handle she would go away to be by herself 
for a long as a half-hour, but more commonly 15 to 20 
minutes.  The frequency of these episodes varied from none to 
two or three times per day.  The Board finds that the 
currently assigned rating fully contemplates this degree of 
industrial impairment.  

Without a determination that the veteran suffers from serious 
symptoms associated with her PTSD, a 50 percent evaluation at 
this time could not be justified.  As noted above, a 50 
percent evaluation requires such symptoms as flattened 
affect, panic attacks, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood and 
difficulties in establishing and maintaining effective work 
and social relationships.  In making this determination, the 
Board has reviewed the veteran's statements.  In reviewing 
these statements, the Board must note the similarities 
between the veteran's complaints and the requirements of a 50 
percent evaluation.  

The Board must also note that perhaps the most compelling 
evidence in support of the determination that the veteran 
does not warrant a 70 percent evaluation for her PTSD is her 
own statements, and particularly her descriptions of how the 
disability affects her employability.   She does not report 
symptoms such as suicidal ideation, illogical speech, near 
continuous panic or depression, or neglect of personal 
appearance.  The Board finds that the clear preponderance of 
the evidence, including, but not limited to, the treatment 
records from the Vet Center, the VA psychiatric evaluation, 
and the veteran's own statements, would support the 
determination that she suffers from no more than a 50 percent 
disability associated with her PTSD. 

As noted above, two of the most important determinants of 
disability are time lost from gainful employment and 
decreases in work efficiency.  38 C.F.R. § 4.130 (1999).  
Based on the veteran's own testimony, she has been fully 
employed for more than 10 years.  While she has noted the use 
of sick leave in order to deal with the circumstances 
involved with her PTSD condition, the Board must note that 
her combined service-connected disability evaluation 
(including her service-connected vaginal hysterectomy, 
currently evaluated as 30 percent disabling) is 70 percent.  
An individual with a 70 percent disability evaluation is, by 
definition, an individual suffering from a severe industrial 
impairment.  Such a disability would, by definition, cause 
the veteran employment problems.  The fact that the veteran 
has been fully employed for years with the symptoms she 
describes supports the determination that an evaluation 
greater than 50 percent for PTSD is not warranted.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) and whether the veteran is entitled to 
an extraschedular evaluation.  However, the evidence fails to 
show that the disability in question is so exceptional or 
unusual as to warrant the assignment of an extraschedular 
evaluation.  There is simply no indication that the veteran's 
service-connected disability influences employability in ways 
not contemplated by the rating schedule.  

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet App. 119, 126 
(1999), and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to the 
finding of the current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claim at different 
stages during the appeal period.  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of her service-connected PTSD during the appeal 
period.  There are several references in the record to the 
basic stability of the condition for years.  Accordingly, the 
Board does not find that the veteran's disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period in question.  The 
evidence of record from the day the veteran filed her claim 
to the present supports the conclusion that she is not 
entitled to an increased evaluation for her PTSD during any 
time within the appeal period.  


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 



